

117 S749 IS: American Innovation and Jobs Act
U.S. Senate
2021-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 749IN THE SENATE OF THE UNITED STATESMarch 15, 2021Ms. Hassan (for herself, Mr. Young, Ms. Cortez Masto, Mr. Portman, and Mr. Sasse) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to enhance tax benefits for research activities.1.Short titleThis Act may be cited as the American Innovation and Jobs Act.2.Restoring immediate expensing for research and development investments(a)In generalSection 174 of the Internal Revenue Code of 1986 is amended to read as follows:174.Research and experimental expenditures(a)Treatment as Expenses(1)In generalA taxpayer may treat research or experimental expenditures which are paid or incurred by him during the taxable year in connection with his trade or business as expenses which are not chargeable to capital account. The expenditures so treated shall be allowed as a deduction.(2)When method may be adopted(A)Without consentA taxpayer may, without the consent of the Secretary, adopt the method provided in this subsection for his first taxable year for which expenditures described in paragraph (1) are paid or incurred.(B)With consentA taxpayer may, with the consent of the Secretary, adopt at any time the method provided in this subsection.(3)ScopeThe method adopted under this subsection shall apply to all expenditures described in paragraph (1). The method adopted shall be adhered to in computing taxable income for the taxable year and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method is authorized with respect to part or all of such expenditures.(b)Amortization of Certain Research and Experimental Expenditures(1)In generalAt the election of the taxpayer, made in accordance with regulations prescribed by the Secretary, research or experimental expenditures which are—(A)paid or incurred by the taxpayer in connection with his trade or business,(B)not treated as expenses under subsection (a), and(C)chargeable to capital account but not chargeable to property of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion),may be treated as deferred expenses. In computing taxable income, such deferred expenses shall be
			 allowed as a deduction ratably over such period of not less than 60 months
			 as may be selected by the taxpayer (beginning with the month in which the
			 taxpayer first realizes benefits from such expenditures). Such deferred
			 expenses are expenditures properly chargeable to capital account for
			 purposes of section 1016(a)(1) (relating to adjustments to basis of
 property).(2)Time for and scope of electionThe election provided by paragraph (1) may be made for any taxable year, but only if made not later than the time prescribed by law for filing the return for such taxable year (including extensions thereof). The method so elected, and the period selected by the taxpayer, shall be adhered to in computing taxable income for the taxable year for which the election is made and for all subsequent taxable years unless, with the approval of the Secretary, a change to a different method (or to a different period) is authorized with respect to part or all of such expenditures. The election shall not apply to any expenditure paid or incurred during any taxable year before the taxable year for which the taxpayer makes the election.(c)Land and Other PropertyThis section shall not apply to any expenditure for the acquisition or improvement of land, or for the acquisition or improvement of property to be used in connection with the research or experimentation and of a character which is subject to the allowance under section 167 (relating to allowance for depreciation, etc.) or section 611 (relating to allowance for depletion); but for purposes of this section allowances under section 167, and allowances under section 611, shall be considered as expenditures.(d)Exploration ExpendituresThis section shall not apply to any expenditure paid or incurred for the purpose of ascertaining the existence, location, extent, or quality of any deposit of ore or other mineral (including oil and gas).(e)Only Reasonable Research Expenditures EligibleThis section shall apply to a research or experimental expenditure only to the extent that the amount thereof is reasonable under the circumstances.(f)Cross References(1)For adjustments to basis of property for amounts allowed as deductions as deferred expenses under subsection (b), see section 1016(a)(14).(2)For election of 10-year amortization of expenditures allowable as a deduction under subsection (a), see section 59(e). .(b)Clerical AmendmentThe table of sections for part VI of subchapter B of chapter 1 is amended by striking the item relating to section 174 and inserting the following new item:Sec. 174. Research and experimental expenditures.(c)Conforming Amendments(1)Section 41(d)(1)(A) is amended by striking specified research or experimental expenditures under section 174 and inserting expenses under section 174.(2)Section 280C(c) is amended to read as follows:(c)Credit for Increasing Research Activities(1)In generalNo deduction shall be allowed for that portion of the qualified research expenses (as defined in section 41(b)) or basic research expenses (as defined in section 41(e)(2)) otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for such taxable year under section 41(a).(2)Similar rule where taxpayer capitalizes rather than deducts expensesIf—(A)the amount of the credit determined for the taxable year under section 41(a)(1), exceeds(B)the amount allowable as a deduction for such taxable year for qualified research expenses or basic research expenses (determined without regard to paragraph (1)),the amount chargeable to capital account for the taxable year for such expenses shall be reduced by
 the amount of such excess.(3)Election of reduced credit(A)In generalIn the case of any taxable year for which an election is made under this paragraph—(i)paragraphs (1) and (2) shall not apply, and(ii)the amount of the credit under section 41(a) shall be the amount determined under subparagraph (B).(B)Amount of reduced creditThe amount of credit determined under this subparagraph for any taxable year shall be the amount equal to the excess of—(i)the amount of credit determined under section 41(a) without regard to this paragraph, over(ii)the product of—(I)the amount described in clause (i), and(II)the rate of tax under section 11(b).(C)ElectionAn election under this paragraph for any taxable year shall be made not later than the time for filing the return of tax for such year (including extensions), shall be made on such return, and shall be made in such manner as the Secretary may prescribe. Such an election, once made, shall be irrevocable.(4)Controlled groupsParagraph (3) of subsection (b) shall apply for purposes of this subsection..(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after December 31, 2021.3.Expanding refundable research credit for new and small businesses(a)Increasing cap on refundable credit(1)In generalClause (i) of section 41(h)(4)(B) of the Internal Revenue Code of 1986 is amended by striking $250,000 and inserting the applicable amount.(2)Applicable amountSection 41(h)(4)(B) of such Code is amended by adding at the end the following new clause:(iii)Applicable amountFor purposes of clause (i), the applicable amount is—(I)in the case of any taxable year beginning after December 31, 2021, and before January 1, 2023, $500,000,(II)in the case of any taxable year beginning after December 31, 2022, and before January 1, 2024, $525,000, (III)in the case of any taxable year beginning after December 31, 2023, and before January 1, 2025, $550,000, (IV)in the case of any taxable year beginning after December 31, 2024, and before January 1, 2026, $575,000, (V)in the case of any taxable year beginning after December 31, 2025, and before January 1, 2027, $600,000,(VI)in the case of any taxable year beginning after December 31, 2026, and before January 1, 2028, $625,000,(VII)in the case of any taxable year beginning after December 31, 2027, and before January 1, 2029, $650,000, (VIII)in the case of any taxable year beginning after December 31, 2028, and before January 1, 2030, $675,000, (IX)in the case of any taxable year beginning after December 31, 2029, and before January 1, 2031, $700,000, (X)in the case of any taxable year beginning after December 31, 2030, and before January 1, 2032, $725,000, and(XI)in the case of any taxable year beginning after December 31, 2031, $750,000..(3)Conforming amendmentClause (ii) of section 41(h)(5)(B) of such Code is amended by striking the $250,000 amount and inserting the applicable amount.(b)Extension of eligibility and applicability of election(1)Startup dateSubclause (II) of section 41(h)(3)(A)(i) of the Internal Revenue Code of 1986 is amended by striking 5-taxable-year period and inserting 8-taxable-year period.(2)Extension of limitation on electionClause (ii) of section 41(h)(4)(B) of such Code is amended by striking 5 or more and inserting 8 or more. (c)Gross receipts testClause (i) of section 41(h)(3)(A) of the Internal Revenue Code of 1986 is amended—(1)by striking $5,000,000 in subclause (I) and inserting $15,000,000, and(2)by striking gross receipts in subclause (II) and inserting gross receipts in excess of $25,000.(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2021.4.Increasing access to the research credit for startups(a)In generalParagraph (4) of section 41(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(D)Special rules for qualified small businessesIn the case of a qualified small business (as defined in subsection (h)(3))—(i)subparagraph (A) shall be applied by substituting 20 percent for 14 percent, and(ii)if subparagraph (B) applies to such taxpayer, at the election of the taxpayer—(I)subparagraph (B)(ii) shall be applied by substituting 10 percent for 6 percent, or(II)in lieu of applying subparagraph (B), the average under subparagraph (A) shall be determined by disregarding any taxable year in the 3-year period described in such subparagraph in which there were no qualified research expenses..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.